Exhibit 10.3A




ALIGN TECHNOLOGY, INC.
AMENDED AND RESTATED 2005 INCENTIVE PLAN
EXHIBIT A
OFFICER APPOINTED PRIOR TO SEPTEMBER 2016
RESTRICTED STOCK UNIT AGREEMENT
1.    Grant. The Company hereby grants to Participant under the Plan an Award of
Restricted Stock Units, subject to all of the terms and conditions in the Notice
of Grant, this Agreement and the Plan.
2.    Company’s Obligation to Pay. Each Restricted Stock Unit represents a value
equal to the Fair Market Value of a Share on the date it becomes vested. Unless
and until the Restricted Stock Units will have vested in the manner set forth in
Sections 3 and 4, Participant will have no right to payment of any such
Restricted Stock Units. Prior to actual payment of any vested Restricted Stock
Units, such Restricted Stock Unit will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.
3.    Vesting Schedule. Subject to Section 4, the Restricted Stock Units awarded
by this Agreement will vest in Participant according to the vesting schedule set
forth on the attached Notice of Grant, subject to Participant continuing to be a
Service Provider through each such date; provided, however, that the paragraph
(c) of the Notice of Grant shall apply in the event Participant ceases to be a
Service Provider as a result of termination without Cause (as defined in the
employment agreement between the Company and Participant (the “Employment
Agreement”) or if Participant resigns for Good Reason (as defined in the
Employment Agreement) and paragraph (d) of the Notice of Grant shall apply in
the event Participant ceases to be a Service Provider within 12 months of a
Change of Control (as defined in the Employment Agreement) as a result of
termination by the Company without cause or if Participant resigns for Good
Reason.
4.    Forfeiture upon Termination of Status as a Service Provider. Subject to
paragraphs (c) and (d) of the Notice of Grant, if Participant ceases to be a
Service Provider for any or no reason, the then-unvested Restricted Stock Units
awarded by this Agreement will thereupon be forfeited at no cost to the Company
and Participant will have no further rights thereunder.
5.    Payment after Vesting. Any Restricted Stock Units that vest in accordance
with Section 3 will be paid to Participant (or in the event of Participant’s
death, to his or her estate) in whole Shares, subject to Participant satisfying
any applicable tax withholding obligations as set forth in Section 7.
6.    Payments after Death. Any distribution or delivery to be made to
Participant under this Agreement will, if Participant is then deceased, be made
to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
7.    Taxes.
(a)    Generally. The Participant is ultimately liable and responsible for all
taxes owed in connection with the Restricted Stock Units, regardless of any
action the Company or any of its Subsidiaries takes with respect to any tax
withholding obligations that arise in connection with the Restricted Stock
Units. Neither the Company nor any of its Subsidiaries makes any representation
or undertaking regarding the treatment of any tax withholding in connection with
the grant or vesting of the Restricted Stock Units or the subsequent sale of
Shares issuable pursuant to the Restricted Stock Units. The Company and its
Subsidiaries do not commit and are under no obligation to structure the
Restricted Stock Units to reduce or eliminate the Participant’s tax liability.


(b)    Payment of Withholding Taxes. Notwithstanding any contrary provision of
this Agreement, no Shares will be issued to the Participant, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by the Participant with respect to the payment of any taxes which the
Company determines must be withheld with respect to the Restricted Stock Units.
The Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may satisfy such tax withholding obligations, in
whole or in part, by withholding otherwise deliverable Shares having an
aggregate Fair Market Value sufficient to (but not exceeding) the minimum amount
required to be withheld. In addition and to the maximum extent permitted by law,
the Company has the right to retain without notice from salary or other amounts
payable to the Participant, cash having a value sufficient to satisfy any tax
withholding obligations that cannot be satisfied by the withholding of otherwise
deliverable Shares.
8.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder,
unless and until certificates representing such Shares will have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to Participant.
9.    No Effect on Service. Participant acknowledges and agrees that the vesting
of the Restricted Stock Units pursuant to Section 3 hereof is earned only by
Participant continuing to be a Service Provider through the applicable vesting
dates (and not through the act of being hired or acquiring Shares hereunder)
(subject, however, to paragraphs (c) and (d) of the Notice of Grant).
Participant further acknowledges and agrees that this Agreement, the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of Participant continuing to be a
Service Provider for the vesting period, for any period, or at all, and will not
interfere with the Participant’s right or the right of the Company (or the
Affiliate employing or retaining Participant) to terminate Participant as a
Service Provider at any time, with or without cause.
10.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of Stock
Administrator at Align Technology, Inc., 2820 Orchard Parkway, San Jose, CA
95131, or at such other address as the Company may hereafter designate in
writing.
11.    Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
12.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
13.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of shares to
Participant (or his estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. Where
the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation. The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.
14.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
15.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
16.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
17.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
18.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
19.    Governing Law. This Award Agreement shall be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation shall be conducted in the courts of Santa Clara County, California,
or the federal courts for the United States for the Northern District of
California, and no other courts, where this Award of Restricted Stock Units is
made and/or to be performed.
[Remainder of Page Intentionally Left Blank]










































By Participant’s acceptance of this Agreement, Participant represents that he or
she is familiar with the terms and provisions of the Plan, and hereby accepts
this Agreement subject to all of the terms and provisions thereof. Participant
has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of this Agreement. Participant agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement.
Participant further agrees to notify the Company upon any change in the
residence indicated in the Notice of Grant of Restricted Stock Units.


PARTICIPANT:                    .




                            
Signature                        
                            
Print Name                        





